United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
J.G., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Carson, CO, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1588
Issued: August 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2012 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) decisions dated January 18 and
June 21, 2012. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s compensation based on
a retroactive loss of wage-earning capacity determination; (2) whether appellant met his burden
of proof to establish that he is entitled to compensation for wage loss from January 7, 2007 to
July 27, 2009; and (3) whether OWCP properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 29-year-old engineering equipment operator, injured his neck and upper
back in the performance of duty on December 30, 1982. He filed a claim for benefits on
January 3, 1983, which OWCP accepted for upper back and neck strain.
Appellant filed several additional claims which were accepted by OWCP. He sustained
injury on April 29, 1987, which OWCP accepted for a neck strain; a left knee injury on July 31,
2003, which it accepted for a meniscal tear; a facial injury on May 30, 2011, which it accepted
for foreign object in the eye, lacerations of the face, fractured teeth, dental caries and loss of
teeth; an occupational disease claim for cervical degenerative disc disease on September 12,
2008, accepted by OWCP, and a subsequent claim for aggravation of cervical degenerative disc
disease.
On July 26, 2006 Dr. Terry Struck, Board-certified in physical medicine and
rehabilitation and appellant’s treating physician, outlined work restrictions. He could return to
full-time work with intermittent lifting/carrying 0 to 10 pounds for no more than two-thirds of
the workday; limited lifting/carrying of 10 to 20 pounds for no more than one-third of the
workday; no lifting/carrying exceeding 20 pounds; no pushing/pulling exceeding 30 pounds for
no more than one and two-thirds of the workday; no pushing/pulling exceeding 20 pounds for no
more than two-thirds of the workday; sitting not exceeding six to eight hours per day, while
alternating positions; standing not exceeding four to six hours per day, while alternating
positions as needed; walking not exceeding four to six hours per day, while alternating positions
as needed; limited ladder climbing, kneeling, bending, stooping, twisting, and reaching above the
shoulder; intermittent stair climbing, simple hand grasping, fine hand manipulation and pinch
gripping. Dr. Struck indicated that any new job would require ergonomic evaluation.
On December 11, 2006 the employing establishment removed appellant from his position
as an engineering equipment operator for failure to perform the duties essential to his position.
The decision indicated that he had most recently been employed in a light-duty position, within
restrictions imposed by his treating physician, in July 2006. The employing establishment noted
that appellant’s treating physician had determined that he could no longer perform the essential
functions of his position. It indicated that there was no merit to appellant’s allegations that the
doctors’ reports had been misquoted and used against him and that he had been forced to apply
for disability retirement.
In a report dated January 16, 2007, Dr. Struck advised that appellant had been
experiencing an aggravation of his pain syndrome due to cold, snowy weather changes. She
related having constant neck, shoulder girdle, interscapular and temporomandibular joint (TMJ)
pain, with occipital headaches two to five hours per day. Dr. Struck noted that appellant had
been placed on disability as of December 14, 2006 and had left the employing establishment on
January 5, 2007. She indicated that appellant had been released from work and was free to begin
looking for jobs in the civilian market, which he had just started doing. Dr. Struck stated that he
could continue to function within his permanent limitations and restrictions.
In an April 4, 2008 report, Dr. Struck stated that appellant had undergone a de-escalation
of the previous flare-up of pain syndrome and noted that he would continue with his pain

2

management program. She advised that he could continue to function within his permanent
limitations and restrictions.
In a report dated May 8, 2008, Dr. Struck advised that appellant continued to have
constant neck, shoulder girdle, interscapular, and TMJ pain, with constant occipital headaches.
Appellant related that his right hand, thumb, and index fingers tingled and cramped periodically
into flexion especially during shoulder extension, rotation and abduction activities. The pain was
aggravated by immobility, stress, illnesses, lifting, driving, and static or repetitive as well as
reaching and overhead neck and upper extremity activities. Dr. Struck advised that appellant
described being medically and surgically stable since she last saw him without undergoing any
other diagnostic workup or treatment. Appellant had quit his job at the Holiday Inn because he
was required to set up tables and equipment for banquets which he was unable to do without
aggravating his pain syndrome. Dr. Struck stated that appellant was looking for a new job but
had not been able to find one within his limitations and restrictions.
In order to determine appellant’s current condition and his ability to work, OWCP
referred him to Dr. Hendrick J. Arnold, Board-certified in orthopedic surgery, for a second
opinion examination. In a report dated June 25, 2009, Dr. Arnold noted that appellant had
medically retired on January 6, 2007. He stated that appellant was capable of working only at a
sedentary job, with breaks for getting up and stretching every hour for 10 minutes. Dr. Arnold
restricted him from lifting no more than 10 pounds, with no overhead lifting, with only
intermittent standing and walking.
On July 27, 2009 appellant filed a Form CA-7 claim for benefits, claiming compensation
for wage loss from January 7, 2007 to July 27, 2009.
By letter to appellant dated September 15, 2010, OWCP noted that appellant had claimed
compensation for wage loss from January 7, 2007 to July 27, 2009. It advised appellant that he
could not receive both Office of Personnel Management (OPM) retirement benefits and OWCP
wage-loss compensation at the same time. OWCP noted that he was not totally disabled upon
retirement and that it required additional information regarding the private sector jobs at which
he worked after retirement. It asked him to submit information regarding any postretirement
jobs, including the dates he started and stopped working, hours per week and hourly wages.
By letter to his attorney dated September 15, 2010, appellant stated that he received
disability retirement from OPM on January 6, 2007. He worked at the Holiday Inn as a shuttle
driver within Dr. Struck’s limitations from March 2007 through May 2008 for 40 hours a week
at a salary of $8.50 per hour.
In a January 3, 2011 letter to OWCP, appellant asserted:
“In January 2007 I was put in the situation where OWCP denied my claim, and
Fort Carson refused to find me work. In March 2007 I accepted a job at the
Holiday Inn, 40 hours a week at $8.50 an hour. My job consisted of driving
people back and forth to the airport, I was expected to help people in and out of
the van, and lifting their bags within my restriction, (which) at that time was 30
pounds, inspecting the property three times per shift, each time I had to climb 3
flights of steps at the Holiday Inn and 3 flights of steps at the Holiday Express,

3

also set up banquet rooms and dumped the trash. At the beginning of the shift my
pain level would be between 3 and 4 and by the end of the shift my pain level
would be between 7 and 8, sometimes reaching 10. After each shift I would come
home with a bad headache and excruciating pain. I would have to use pain
killers, muscle relaxers and heat packs to get my pain level back down. As time
went on it was hard to get the pain level down. In April 2008 I had a hard time
raising my arm to help people in and out of the vehicle and lifting their bags.
Weeks later while I was returning from the airport I needed to get into the left
lane to go to the Holiday Inn and I couldn’t turn my neck to see the blind spot, I
almost had an accident, so that was when I decided I needed to find a new job
where I wouldn’t put myself or others in danger.”
By decision dated April 15, 2011, OWCP advised appellant that it was reducing his
monetary compensation effective April 15, 2011 because the medical evidence established that
he was no longer totally disabled due to the effects of his accepted cervical conditions. It found
that his actual earnings as a shuttle driver fairly and reasonably represented his wage-earning
capacity. It based its wage-earning capacity determination on appellant’s actual wages. It found
that the job of shuttle driver for the Holiday Inn in Capri Colorado Springs, with a weekly wage
of $341.14 per week and was effective on March 1, 2007.2
OWCP stated that appellant had demonstrated the ability to perform the duties of this job
for two months or more and found that the position was suitable because it was within the
restrictions outlined by Dr. Struck, his treating physician. The medical evidence did not indicate
that he stopped working at his shuttle driver job because he experienced a significant worsening
of his accepted condition. The record showed that he quit the shuttle driver job voluntarily due
to subjective complaints of pain. OWCP found that appellant had the capacity to earn wages as a
shuttle driver at the adjusted rate of $341.00 per week, in accordance with the factors outlined in
5 U.S.C. § 8115.3 It calculated that appellant’s compensation rate should be adjusted to
$1,549.00 using the Shadrick4 formula. OWCP noted that appellant’s salary as of January 6,
2007, the date he stopped working with the employing establishment, was $508.08 per week, that
his current, adjusted pay rate for his job on the date of injury was $811.92, and that appellant was
currently capable of earning $341.01 per week, the rate of a shuttle driver. It determined that he
had a 42 percent wage-earning capacity, an adjusted wage-earning capacity of $470.91, which
when multiplied by three fourths amounted to a compensation rate of $353.18. OWCP found
that his current adjusted compensation rate, per four-week period, was $863.00.
By decision dated May 24, 2011, OWCP paid compensation for wage loss for the period
January 7 to February 28, 2007 finding that appellant sustained a recurrence of total disability
due to the employing establishment’s inability to accommodate his work restrictions. With
2

OWCP found that appellant’s start date as a shuttle driver for Holiday Inn in Capri Colorado Springs was
March 1, 2007. It noted that the fact that he stated that he began working full time as a shuttle driver in March of
2007 and did not provide the exact date that he commenced this employment. March 1, 2007 was an appropriate
start date. OWCP found that he worked at this position until an unidentified date in May 2008.
3

5 U.S.C. § 8115.

4

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).

4

regard to the period March 1, 2007 to July 27, 2009, it denied compensation for wage loss
because he demonstrated the ability to perform the duties of a shuttle driver during this period.
By letter dated June 7, 2011, appellant, through his attorney, requested an oral hearing,
which was held on October 14, 2011.
In a June 16, 2011 report, Dr. Jack L. Rook, Board-certified in physical medicine and
rehabilitation, noted that two years prior Dr. Arnold had opined that appellant was unable to
return to work following his medical retirement. He advised that appellant had attempted to
return to work as a shuttle driver with Holiday Inn but had developed worsening neck, head and
right upper extremity symptoms. Dr. Rook related that Dr. Struck, who was no longer treating
appellant, told appellant that he should only drive to and from the workplace in a truck equipped
with an extra-large mirror to avoid excessive movement of his neck. Dr. Struck also instructed
him to drive only on smooth roads. Dr. Rook concurred with Dr. Arnold’s opinion that appellant
was unable to return to work as a shuttle driver because of his cervical and right upper extremity
conditions. He stated, however, that appellant was capable of returning to work at another job
within the restrictions provided by Dr. Arnold.
At the October 14, 2011 hearing, appellant related that he returned to work because he
was experiencing financial difficulties. He was initially able to perform the shuttle driver job
with some difficulty; but eventually stopped work because he was required to set up tables and
equipment for banquets, which aggravated his neck condition. In addition, appellant was tasked
with helping people that had difficulty getting in and out of his vehicle. His initial supervisor in
the private sector accommodated his physical limitations but eventually left the workplace; the
new supervisor wanted him to undertake additional duties which exceeded Dr. Struck’s work
restrictions and aggravated his cervical condition.
By decision dated January 18, 2012, an OWCP hearing representative affirmed the
April 15, 2011 wage-earning capacity determination. He also affirmed the May 24, 2011
decision which denied compensation for wage loss; finding that appellant was working full-time
as a shuttle driver for Holiday Inn during the period he had requested compensation for wage
loss. The hearing representative denied compensation for wage loss for the period March 1,
2007 to July 27, 2009. He further found that there was a presumption that appellant and his
attorney had received a copy of the April 15, 2011 decision.
By letter dated March 30, 2012, appellant’s attorney requested reconsideration. He
reiterated that he had not received the April 15, 2011 decision. Counsel stated that, once he
informed OWCP that he did not receive the April 15, 2011 decision, the presumption of receipt
“burst” and OWCP was required to prove both that it was mailed and not returned.
By decision dated June 21, 2012, OWCP denied appellant’s application for review on the
grounds that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require OWCP to review its prior decision.

5

LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden to justify termination or modification of
compensation benefits.5
Section 8115(a) of FECA provides that the wage-earning capacity of an employee is
determined by actual earnings if actual earnings fairly and reasonably represent the wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity must be accepted as such measure.6
After the claimant has been working for 60 days, OWCP will determine whether the
claimant’s actual earnings fairly and reasonably represent his or her wage-earning capacity. If
so, a formal decision should be issued no later than 90 days after the date of return to work.7
Where OWCP learns that the claimant has returned to alternative work more than 60 days
after the fact, OWCP may consider a retroactive loss of wage-earning capacity determination
(loss of wage-earning capacity). Such a determination may be appropriate where an
investigation reveals that a claimant held private employment and had earnings which were not
reported to OWCP. A retroactive decision may be made if:
“(1) The claimant has worked in the position for at least 60 days;
“(2) OWCP has determined that the employment fairly and reasonably represents
the wage-earning capacity (an assessment of suitability need not be made); and
“(3) The work stoppage did not occur because of any change in the claimant’s
injury-related condition affecting ability to work.”8
If no formal loss of wage-earning capacity decision has been issued, OWCP should
consider whether it is appropriate to issue a retroactive loss of wage-earning capacity
determination. OWCP will also need to ask the claimant to provide his or her reasons for
ceasing work.9
ANALYSIS -- ISSUE 1
The question that arises in this case is whether it was appropriate for OWCP to issue a
retroactive loss of wage-earning capacity determination. Appellant’s attorney argues on appeal
that OWCP’s April 15, 2011 loss of wage-earning capacity decision was erroneous because the
5

Harold S. McGough, 36 ECAB 332 (1984).

6

Don J. Mazurek, 46 ECAB 447 (1995).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(e) (December 1993).
8

Id. at Chapter 2.814.9(b).

9

Id. at Chapter 2.814.9(b)(1).

6

medical and factual evidence indicates that the position did not demonstrate his wage-earning
capacity. He argues that appellant tried to return to work but was forced to quit because the job’s
work duties exceeded his work restrictions and aggravated his accepted upper back and cervical
conditions.
While OWCP did not learn that appellant had returned to work as a shuttle driver on
March 1, 2007 until September 2010, once it learned that appellant had stopped working at this
job in approximately May 2008, it should have asked appellant to provide his reasons for ceasing
work.
The medical evidence reflects complaints of increasing neck and shoulder pain in
May 2008. Dr. Struck stated in her May 8, 2008 report that appellant continued to have constant
neck, shoulder, interscapular, and TMJ pain, with constant occipital headaches. She asserted that
appellant experienced tingling and cramps his right hand, thumb, and index fingers, particularly
when engaged in shoulder extension, rotation and abduction activities. Dr. Struck stated that
appellant’s pain was aggravated by immobility, stress, illnesses, lifting, driving, and by reaching
and overhead neck and upper extremity activities. She advised that appellant had quit his job at
the Holiday Inn because they required him to set up tables and equipment for banquets which he
was unable to do without aggravating his pain syndrome. In addition, Dr. Rook stated in his
June 16, 2011 report that appellant had attempted to return to work as a shuttle driver with
Holiday Inn but had developed worsening neck, head and right upper extremity symptoms. He
related that Dr. Struck had told appellant that he should only drive to and from the workplace on
smooth roads, in a truck equipped with special requirements including an extra-large mirror to
avoid excessive movement of his neck. Dr. Rook agreed with Dr. Arnold that he was unable to
continue working as a shuttle driver because of his cervical and right upper extremity conditions.
The Board finds that OWCP issued a loss of wage-earning capacity determination when
the evidence raised a substantial question as to whether appellant’s work stoppage on or about
May 2008 occurred because of a change in the injury-related conditions affecting his ability to
work.
The Board will therefore reverse OWCP’s January 18, 2012 decision which affirmed the
April 15, 2011 loss of wage-earning capacity decision.
LEGAL PRECEDENT -- ISSUE 2
It is the employee’s burden of proof to establish disability during the period of time for
which wage-loss compensation is claimed. The term “disability” is defined by implementing
regulations as “the incapacity, because of an employment injury, to earn the wages the employee
was receiving at the time of injury. It may be partial or total.”10 The Board has long held that
whether a particular injury causes an employee disability for employment is a medical question
which must be resolved by competent medical evidence.11

10

20 C.F.R. § 10.5(f).

11

See Donald E. Ewals, 51 ECAB 428 (2000).

7

ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained work-related upper back and cervical
conditions. Appellant filed a claim for wage-loss compensation for January 7, 2007 to July 27,
2009 and submitted reports from Dr. Struck. By decision dated May 24, 2011, OWCP awarded
compensation for wage loss for the period January 7 to February 28, 2007 because he sustained a
recurrence of total disability due to the employing establishment’s inability to continue
accommodating his work restrictions during this period. With regard to the period March 1,
2007 to July 27, 2009, OWCP denied compensation for wage loss because he demonstrated the
ability to perform the duties of a shuttle driver until at least May 2008, when he stopped
working. Appellant requested a hearing and submitted Dr. Rook’s June 16, 2011 report asserting
that he was unable to return to work at the employing establishment. Dr. Struck’s reports from
that period, appellant’s September 15, 2010 letter to his attorney and his January 3, 2011 letter to
OWCP indicate that he was working full time as a shuttle driver from March 2007 to May 2008
and was therefore not totally disabled during this period.
Appellant alleged that he was earning $8.50 per hour as a shuttle bus driver, an amount
less than his earnings in his federal employment. He remained entitled to partial disability
benefits, offset by actual earnings, if his federal employment remained unavailable to him due to
his accepted injury. OWCP improperly determined that appellant was not entitled to partial
disability benefits, simply because he was working during this time period. OWCP did not make
the necessary findings to determine whether appellant’s accepted condition continued to cause
partial disability during this time period.
The Board also finds that OWCP did not properly determine appellant’s entitlement to
partial wage loss after his return to work at the Holiday Inn. During the relevant time period,
OWCP’s procedures stated:
“If the claimant is entitled to compensation for partial wage loss after return to
work, the CE [claims examiner] should compute entitlement using the Shadrick
formula (see FECA PM 2-0901.15) and authorize compensation on a 28-day
payment cycle. The CE should make every effort to avoid interruption of income
to the claimant.
“The CE will advise the claimant (see Exhibit 2) that compensation will be paid
based on actual earnings, and that the claimant remains entitled to payment of
medical expenses for treatment of the accepted condition. This letter will not
constitute a formal decision and will have no appeal rights attached.”12
Furthermore, pursuant to OWCP procedures, when determining entitlement using the Shadrick
formula (see FECA PM 2-0901.15), the claims examiner should confirm the respective pay rates
for each job by telephone and document the file accordingly.13 The record does not substantiate
that OWCP verified appellant’s pay rate or earnings regarding his Holiday Inn employment.
12

Supra note 1 at Chapter 2.814.7(b).

13

See id. at Chapter 2.814.7(c)(2).

8

OWCP procedures also require that, if the file shows that the claimant has an approved
OPM annuity, a new election of benefits must be obtained and OPM advised of the election.14
The record does not establish that OWCP received an election of benefits for the appropriate
time period.
On remand, OWCP shall further develop the issue of appellant’s partial disability as of
March 1, 2007. After such further development as necessary, it shall issue a merit decision
regarding appellant’s entitlement to monetary compensation for the period March 1, 2007 to
July 27, 2009, with proper application of the Shadrick formula.
CONCLUSION
The Board finds that OWCP did not meet its burden regarding the loss of wage-earning
capacity determination. The case is remanded as to the issue of appellant’s partial disability as
of March 1, 2007 and election of benefits.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: August 20, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Id.

9

